DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 In response to Applicant’s amendment, filed 7/12/2021 claims 11-16, 19, 21-23, and 25 have been amended, Claim 20 has been canceled, and no claims have been added. Therefore, Claims 1-19 and 21-26 are currently pending in the current application.
The Applicant is correct in believing that no further action is necessary regarding element 49A.
The Applicant’s amendments to the claims and specification have overcome each and every drawing objection previously set forth in the Non-Final Rejection mailed 5/4/2021 (Hereinafter referred to as “Non-Final). Therefore, all drawing objections previously set forth in the Non-Final are withdrawn at this time.
The Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final. Therefore, all specification objections previously set forth in the Non-Final are withdrawn at this time. 
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final. Therefore, all claim objections previously set forth in the Non-Final are withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final. Therefore, all claim objections previously set forth in the Non-Final are withdrawn at this time.
Response to Arguments
Applicant's argument filed 7/12/2021, starting on the second to last paragraph of page 9, has been fully considered but is not persuasive.
Applicant asserts that the “grip surfaces 170 of Jennings are not recessed portions, but rather follow the conical shape of the outer surface of the cap 130...which highlights the continuous straight-line form of the contour line, which runs down the cap from the top of cap 130 of Jennings through to its base. If the grip surface 170 were recessed, that contour line would be similarly recessed (i.e., displaced inwards) in the area of the grip surface 170, which it is clearly not”. However, the Examiner disagrees with this assertion. 
The Examiner believes that the contour line is similarly recessed (i.e. displaced inwards). See the Examiner annotated Figs. 2, 6, and 8 below, which show that the contour line is displaced inwards and therefore similarly recessed. Thus, Jennings (US 2012/0232491) shows in the Figures that the grip surface 170 are recessed portions of cap 130. Therefore, the Examiner found the Applicant’s argument to be unpersuasive.

    PNG
    media_image1.png
    601
    951
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    471
    828
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    654
    726
    media_image3.png
    Greyscale

Applicant's argument filed 7/12/2021, starting with the paragraph beginning with “Furthermore,…” on page 10, has been fully considered but is not persuasive.
The Applicant asserts “Furthermore, Jennings also does not teach or suggest "provided to said inner cap body, a metal connector defining plural needle cover gripping elements arranged around a central hub" as recited in independent claim 1. Indeed, reference to Figure 10B of Jennings shows that arms 138 with grip means 139 define aperture 146, as described at paragraph [0050]. Thus, no central hub feature as recited in independent claim 1 is described or shown at all in Jennings. Rather, and to the contrary, Jennings only describes the absence of any central feature of any kind, and instead shows only a defined aperture 146.” However, the Examiner disagrees with this assertion. 
The Examiner believes that Jennings does teach “provided to said inner cap body, a connector defining plural needle cover gripping elements arranged around a central hub”. Figures 4 and 10a-b show providing the inner cap body (134), a connector (138, 139) defining plural needle cover gripping elements (138) arranged around a central hub (140). The Examiner has annotated Fig. 4 below to further show the plural needle cover gripping elements arranged around the central hub. 

    PNG
    media_image4.png
    519
    871
    media_image4.png
    Greyscale

	As previously explained within the Non-Final, mailed 5/4/2021, Jennings is silent with regards to the connector being “a metal connector”. Nonetheless, as previously set forth within the Non-Final, pages 11-12, it would have been prima facie obvious to modify Jennings in view of Vogt et al. (US 8,945,053) such that the connector is comprised of metal.
	Therefore, the Examiner disagrees with the Applicant’s assertion that “Jennings also does not teach or suggest "provided to said inner cap body, a metal connector defining plural needle cover gripping elements arranged around a central hub" as recited in independent claim 1”, and the Applicant’s argument was found to be unpersuasive as the Examiner believes Jennings does in fact teach or suggests providing the inner cap body, a metal connector defining plural needle cover gripping elements arranged around a central hub.
Applicant's argument filed 7/12/2021, starting with the paragraph beginning with “Finally,…” on page 10, has been fully considered but is not persuasive. 
“each said peripheral lip defines a bank that extends beyond the over-coating of the recess base” is not derivable by combining the teaching of Jennings and Julian because neither document teaches “selecting any depth or thickness of over-coating to allow for a defined bank to extend beyond an over-coating”. However, the Examiner disagrees with this assertion. 
	The Examiner believes that the combination of Jennings, Vogt, and Julian does teach or suggest that each said peripheral lip defines a bank that extends beyond the over-coating of the recess base.  Julian teaches that portions of the device may comprise overmolded gripping surfaces while other portions of the device lack an overmolded gripping surface (See [0091]). Julian also teaches that corresponding recesses may be provided on the exterior surface of the distal cap to accommodate the gripping surfaces (See [0071]). A person of ordinary skill in the art would be motivated to provide the overmolding of the gripping surfaces/over-coating at varying depths or thickness such that the overmolded gripping surfaces/over-coating provides a first soft and high-friction touch perception to a user, as compared to the portions of the device that lack the overmolded gripping surface which provide a second hard and low-friction touch perception to a user. The difference in sensory perceptions provides a touch affordance to a user, indicating that the device is to be gripped at regions provided with the overmolded gripping surfaces/over-coating (See [0091] of Julian). If the overmolded gripping surfaces/overcoating encompasses the entirety of the corresponding recesses, wherein the recesses comprise a recess base and a peripheral lip defining a bank, then the difference in sensory perceptions is not provided which would be detrimental to the user.
	Therefore, the Examiner believes that Julian does in fact teach or suggest the overmolding of the corresponding recesses to a depth or thickness that provides a difference in 
Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17-19, 21-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US 2012/0232491) in view of Vogt et al. (US 8,945,053; hereinafter “Vogt”) and Julian et al. (US 2012/0289905; hereinafter “Julian”).
With regards to claim 1, Jennings discloses a cap for an injector comprising a syringe (Fig. 3, #114) with a needle cover (Fig. 3, #118), said cap comprising:
a cap body (Fig. 1, #130) defining an inner (Fig. 1, #134) and outer cap body (Fig. 1, #132);

provided to said outer cap body, an opposing pair of recessed portions (Fig. 1, #170), wherein each said recessed portion defines a recess base (See examiner annotated Fig. 5 below), and wherein each recessed portion is bounded by a peripheral lip (See examiner annotated Fig. 5 below); and 
wherein each said peripheral lip defines a bank (See examiner annotated Fig. 5 below).
 However, Jennings is silent with regards to the following:
the connector being made of metal;
 provided to a recess base of each recessed portion, an over-coating,
wherein said cap body comprises a generally rigid material and each said over-coating comprises a more flexible material, and 
wherein each said peripheral lip defines a bank that extends beyond the over-coating of the recess base.
Nonetheless, Vogt teaches a connector (Fig. 2b, #11) made of metal (See Col. 9, line 64-67 “ Generally, unless otherwise indicated, the materials for making embodiments of the invention and/or components thereof may be selected from appropriate materials such as metal, metallic alloys”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the connector of Jennings with the teaching of Vogt such 
The cap of Jennings modified in view of the teaching of Vogt will hereinafter be referred to as the cap of Jennings and Vogt.
In addition, Julian teaches the following:
provided to said recess base (See [0071] “exterior surface of the distal cap #164”) of each recessed portion (See [0071] “Corresponding recesses may be provided on the exterior surface of the distal cap 164 to accommodate the gripping surfaces.”), an over-coating (See [0071] and #165),
wherein said cap body (Fig. 3, #164) comprises a generally rigid material (Where #164 is the remainder of the exterior surface that lacks the gripping surface, as described in [0071]. Therefore the portion lacking the gripping surface may be made from a harder material as described within [0091]) and each said over-coating (See Fig. 3, #165 “overmolded gripping surfaces”) comprises a more flexible material (See [0091-0092] “The overmolded gripping surfaces provided in exemplary embodiments may be formed of any suitable material that provides a first soft and high-friction touch perception to a user, as compared to the portions of the device that lack an overmolded gripping surface which provide a second hard and low-friction touch perception to a user”), and 
wherein each said peripheral lip (the edge of the recess taught within [0071]) defines a bank (the bank being the portion of the recess that surrounds the overmolded gripping surface) that extends beyond the over-coating of the recess base.

The cap of Jennings and Vogt modified in view of the teachings of Julian will hereinafter be referred to as the cap of Jennings, Vogt, and Julian.
With regards to claim 2, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and Jennings further teaches that the cap body (Fig. 1, #130) is arranged for mating receipt by a housing (Fig. 1, #112) of the injector (Fig. 1, #110).
With regards to claim 3, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and Jennings further teaches the cap body (Fig. 1, #130) defines a generally rectangular cuboid profile (See Fig. 1) having four generally rectangular cap body sides (See examiner annotated Fig. 6 below).
With regards to claim 4, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 3, and Jennings further teaches that each said recess base (See examiner 
With regards to claim 5, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and Jennings further teaches that said bank (See examiner annotated Fig. 5 below) of each peripheral lip (See examiner annotated Fig. 5 below) rises up in angular fashion (See examiner annotated Fig. 5 below) from the over-coating (the recess base #170 of the cap of Jennings, Vogt, and Julian includes an over-coating as described in the rejection of claim 1) of the recess base (See examiner annotated Fig. 5 below).
With regards to claim 6, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 5; however, Jennings does not explicitly teach that at least forward and rear bank portions of the peripheral lip rise up at an angle of from 30° to 60° to the surface of the over-coating of the recess base. Instead Jennings further teaches that at least forward and rear bank portions of the peripheral lip rise up at an angle (shown in Figures 4-6) to the surface of the over-coating (modified to be included as described in the rejection of claim 1) of the recess base.
At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to angle the peripheral lip of the cap of Jennings, Vogt, and Julian at an angle of 30° to 60° because Applicant has not disclosed that the angle range of 30° to 60° provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill, furthermore, would have expected the angle of the peripheral lip of the cap of 
Therefore, it would have been prima facie obvious to modify the cap of Jennings, Vogt, and Julian to obtain the invention as specified in claim 6 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art of Jennings, Vogt, and Julian.
With regards to claim 7, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and the cap of Jennings, Vogt, and Julian further teaches that the over-coating is provided as an over-moulding to the recess base (The modification made in the rejection of claim 1 above, further teaches that the over-coating is provided as an over-moulding, see [0104] “overmolded gripping surfaces”, to the recess base so no further modification is necessary).
With regards to claim 8, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1; however, Jennings is silent with regards to the cap body comprises a thermoplastic polymer material.
Nonetheless, Julian teaches a cap body (Fig. 3, #164, where #164 comprises the remainder of the exterior surface that lacks the gripping surface, e.g. “non-gripping surfaces”, as described in [0071]) comprising a thermoplastic polymer material (See [0120] “The device components may be formed of any suitable material including… thermoplastics” and see [0093] “For example, the non-gripping surfaces may be formed of any rigid thermoplastic material or rigid substrate suitable for use in a medical device application and suitable for providing a hard, low-friction touch perception to the user. Rigid thermoplastics can include materials such as 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the cap body of the cap of Jennings, Vogt, and Julian with another teaching of Julian such that it is comprised of a thermoplastic polymer material. One of ordinary skill in the art would have been motivated to make this modification, as Jennings is silent with regards to what the cap body is comprised of.
With regards to claim 9 and 10, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1; however, Jennings is silent with regards to the over-coating comprises a thermoplastic elastomer material; and wherein the thermoplastic elastomer material is selected from styrene-ethylene/butylene-styrene (SEBS) block copolymers, Styrene-Ethylene/Propylene-Styrene (SEPS) block copolymers, Styrene-Butadiene-Styrene (SBS) and thermoplastic vulcanisates (TPV) incorporating vulcanised rubber inclusions.
Nonetheless, Julian teaches an over-coating (See Fig. 3, #165) comprising a thermoplastic elastomer material (See [0094] “Exemplary overmolded gripping surfaces materials may include…thermoplastic elastomers”); and wherein the thermoplastic elastomer material is selected from styrene-ethylene/butylene-styrene (SEBS) block copolymers, Styrene-Ethylene/Propylene-Styrene (SEPS) block copolymers, Styrene-Butadiene-Styrene (SBS) and thermoplastic vulcanisates (TPV) (See [0094] “vulcanizate (TPV)”) incorporating vulcanised rubber inclusions.

With regards to claim 11, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 1, and Jennings further teaches a protruding pocket (See examiner annotated Fig. 10a) is defined at an inner end wall (See examiner annotated Fig. 10a) of the inner cap body (Fig. 10A, #134) and the metal connector (Fig. 10a, #138, #139) is arranged for receipt within said protruding pocket (See [0048] “The second part 134 includes retention means for retaining the grip means 139 in the first position. The retention means comprises a ring-shaped portion 140”).
With regards to claim 12, the cap of Jennings, Vogt, and Julian teaches the claimed invention of claim 11, and Jennings further teaches the plural needle cover gripping elements (Fig. 10a, #138) are arranged to project away from a top inner surface (See examiner annotated Fig. 10a above) of the inner cap body (Fig. 10a, #134) and towards an open end (See examiner annotated Fig. 10a above) of the inner cap body.
With regards to claim 13, Jennings discloses an injector comprising:
a housing (Fig. 1, #112);
a syringe (Fig. 2, #114) with a needle cover (Fig. 2, #118); and 

The cap of Jennings, Vogt, and Julian, according to the rejection of claim 1, incorporated within the injector of claim 13 will hereinafter be referred to as the injector of Jennings, Vogt, and Julian.
With regards to claim 17, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13, and Jennings further teaches the cap body (Fig. 1, #130) defines a generally rectangular cuboid profile (See Fig. 1) having four generally rectangular cap body sides (See examiner annotated Fig. 6 below) and having a generally square rear opening (See Fig. 4, near #136 the examiner believes that the rear opening of Jennings could be interpreted as generally square. One skilled in the art would be able to modify the rear opening of Jennings such that its structure has an even squarer shape as other references such as Julian show a generally square rear opening, see Fig. 1, near #168, which is the rear opening of the cap #164 that is attached with the generally square housing forward end, see Fig. 1 end of housing #101 near the cap #164. Therefore, in view of Julian one skilled in the art would be able to manufacture a generally square rear opening. 
With regards to claim 18
With regards to claim 19, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13, and Jennings further teaches a rear opening (See Fig. 10a, near #136) of the outer cap body (Fig. 10a, #130) is provided with mating protrusions (Fig. 9, #150 which is a groove surface on the internal surface of the ring shaped portion 140. The groove #150 shown in Figure 9 shows multiple protrusions to which arms 138 engage. The arms 138 then engage the collar, see examiner annotated Fig. 3 below, [0047] “The grip means 139 are formed at the first end of each arm 138” and “grip means 139 for gripping boot 118”) arranged for mating receipt of a collar (See examiner annotated Figs. 2 and 4 below) provided to a forward end of the housing (See Fig. 1 and location of #130 near the forward end of housing #112 e.g. the housing end near #130).
With regards to claim 21, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13, and Jennings further teaches one or more finger hold elements (See examiner annotated Fig. 1 below).
With regards to claim 22, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13; however, Jennings does not teach a handle having a handle body; and an opposing pair of handle arms, wherein the cap is arranged for receipt by the housing such that the opposing pair of recessed portions on the outer cap body line up with the opposing pair of handle arms.
Nonetheless, Julian teaches a handle (See examiner annotated Fig. 4 below) having a handle body (See examiner annotated Fig. 4 below); and an opposing pair of handle arms (See Fig. 4, #130, #132), wherein a cap (Fig. 4, #164) is arranged for receipt by the housing (Fig. 1, #101) such that an opposing pair of recessed portions (See examiner annotated Fig. 7 below and See [0071] “Corresponding recesses may be provided on the exterior surface of the distal cap 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Jennings, Vogt, and Julian with another teaching of Julian to include a handle having a handle body and an opposing pair of handle arms. One of ordinary skill in the art would have been motivated to make this modification, as the handle arms facilitate reliable and comfortable gripping and manipulation of the device by a user’s hand, which markedly and surprisingly improves the user experience of physically weak users, for example, older users and users suffering from rheumatoid arthritis (See Julian [0088]).
With regards to claims 24, 25, and 26, the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13; however, Jennings is silent to the syringe containing a liquid drug formation; the barrel of said syringe has a volume corresponding to a single dose of said liquid drug formation, and wherein the liquid drug formation comprises an aqueous formulation of a therapeutic biologic type drug. 
Nonetheless, Julian teaches a syringe (Fig. 3, #160 and see [0032] “the terms “vessel” and “container,” as used herein, refer to a syringe”) contains a liquid drug formation (See [0081] “eject the therapeutic agent from the container 160” and see [0041] “Exemplary therapeutic agents usable in exemplary automatic injection devices may include…agents in a liquid state”), a barrel of said syringe (See Fig. 3, #160 and the barrel shown in Fig. 3) has a volume corresponding to a single dose of said liquid drug formation (See [0061] “an automatic injection device to provide an injection of a dose of a therapeutic agent” and [0064] “the container may be pre-filled with a dose of a therapeutic agent”), and wherein the liquid drug formation comprises 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Jennings, Vogt, and Julian with another teaching of Julian such that the syringe of the injector of Jennings and Julian contains a liquid drug formation; the barrel of said syringe has a volume corresponding to a single dose of said liquid drug formation, and wherein the liquid drug formation comprises an aqueous formulation of a therapeutic biologic type drug. One of ordinary skill in the art would have been motivated to make this modification, as the injector of Jennings, Vogt, and Julian is silent with regards to injecting a therapeutic drug agent into a patient.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, Vogt, and Julian as applied to claim 13 above, and further in view of Scanlon (US 2016/0144132).
With regards to claim 14, the injector for the injector of Jennings, Vogt, and Julian teaches the claimed invention of claim 13; however, Jennings is silent with regards to the syringe comprises a syringe barrel and a plunger, and the actuating mechanism is configured to provide drive for drivable movement of a drive transfer element for transferring drive to said plunger of the syringe for axial movement thereof within said syringe barrel.
Nonetheless, Scanlon teaches a syringe (Fig. 2, #107) comprises a syringe barrel (See Fig. 2) and a plunger (Fig. 2, #106), and an actuating mechanism (Fig. 2, #300) configured to provide drive for drivable movement of a drive transfer element (See examiner annotated Fig. 2) for transferring drive to said plunger of the syringe for axial movement thereof within said 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Jennings, Vogt, and Julian with the teaching of Scanlon such that the syringe comprises a syringe barrel and a plunger, and the actuating mechanism is configured to provide drive for drivable movement of a drive transfer element for transferring drive to said plunger of the syringe for axial movement thereof within said syringe barrel. One of ordinary skill in the art would have been motivated to make this modification, as Jennings is silent to an actuating mechanism causing the injection of the medicament. Therefore, one of ordinary skill would have been motivated to add a drive mechanism to the injector of Jennings, Vogt, and Julian such that the injector could expel medication.
The injector of Jennings, Vogt, and Julian modified in view of the teachings of Scanlon will hereinafter be referred to the injector of Jennings, Vogt, Julian, and Scanlon.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, Vogt, Julian, and Scanlon as applied to claim 14 above, and further in view of Pouget et al. (US 6,852,096; hereinafter “Pouget”).
With regards to claim 15, 
Nonetheless, Pouget teaches a drive transfer element that is a manually operable drive transfer element (Fig. 1, #5) for transferring axial drive to a plunger (Fig. 1, #4) of a syringe (Fig. 1, #1)(See Col. 2, lines 56-61 “A piston 4 is movable inside the syringe body and serves to inject the substance contained in the syringe body under drive from a piston plunger 5 projecting through the rear end of the syringe body and terminated in a pusher 6 against which the user of the syringe exerts pressure in order to inject the substance.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the actuating mechanism of the injector of Jennings, Vogt, Julian, and Scanlon with a teaching of Pouget such that it includes a manually operable drive transfer element for transferring axial drive to the plunger of the syringe. The injector of Jennings, Vogt, Julian, and Scanlon teaches the claimed invention except that the drive transfer element is silent to whether or not the drive transfer element is manually or automatically operable for transferring axial drive to a plunger of a syringe (See [0030] “No detailed description of how the drive mechanism functions will be given within this application since the skilled person realizes that there exist a large number of different drive mechanisms applicable to a medicament delivery device as described herein.”). Therefore, one of ordinary skill in the art would have been motivated to make this modification, in order to create a drive transfer element that is manually operable for transferring axial drive to a plunger of a syringe such that the injector could perform its function as an injector.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, Vogt, Julian, and Scanlon as applied to claim 14 above, and further in view of Haber et al. (US 5,304,128; hereinafter “Haber”).
With regards to claim 16, the injector of Jennings, Vogt, Julian, and Scanlon teaches the claimed invention of claim 14; however, Jennings does not teach the drive transfer element is an automatically operable drive transfer element for transferring axial drive to the plunger of the syringe; and an energy store for providing drive energy to the drive transfer element.
Nonetheless, Haber teaches a drive transfer element that is an automatically operable drive transfer element (Fig. 1, #26) for transferring axial drive to the plunger (Fig. 1, #32) of the syringe (Fig. 1, #36)(Col. 4, lines 28-44); and an energy store (Fig. 1, #54) for providing drive energy to the drive transfer element Col. 4, lines 28-44 “the expanding gas will drive piston 26 down the piston chamber 20 and the stopper 32 will expel  medication from the medication cartridge”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the actuating mechanism of the injector of Jennings, Vogt, Julian, and Scanlon with a teaching of Haber such that it includes an automatically operable drive transfer element for transferring axial drive to the plunger of the syringe; and an energy store for providing drive energy to the drive transfer element. The injector of Jennings, Vogt, Julian, and Scanlon teaches the claimed invention except that the drive transfer element is silent to whether or not the drive transfer element is manually or automatically operable for transferring axial drive to a plunger of a syringe (See [0030] “No detailed description of how the drive mechanism functions will be given within this application since the skilled person realizes that there exist a large number of different drive mechanisms applicable to a medicament delivery device as described herein.”). Therefore, one of ordinary skill in the art would have been motivated to make this modification, in order to create an automatically operable drive transfer element for transferring axial drive to the plunger of the syringe; and an energy store for .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, Vogt, Julian, and McLoughlin et al. (US 2015/0182691; hereinafter “McLoughlin”).
With regards to claim 23, Jennings discloses an injector comprising:
a housing (Fig. 1, #112);
a syringe (Fig. 2, #114) with a needle cover (Fig. 2, #118); and 
a cap according to claim 1 (See rejection of claim 1 above). 
However, Jennings is silent about these components being a kit.
Nonetheless, McLoughlin teaches an injector in a kit (See [0260-0264]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Jennings, Vogt, and Julian such that the injector is in a kit as taught by McLoughlin. The injector of Jennings, Vogt, and Julian teaches the claimed invention except for the parts being in the form of a kit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the injector in the form of a kit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783